Title: To John Adams from James Warren, 7 August 1776
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Boston Augt. 7th: 1776
     
     Reading and writeing have for some time past been Interdicted on Account of the small Pox Affecting my Eyes, which is the reason that you have heard from me so seldom of late. I generally scribble to you when Oppertunity presents whether I have much, or Indeed anything of Consequence to say or not. I Received yours of the 24th. 26. and 27th. July with the Inclosed which I have delivered as directed. I cant Express the Uneasiness they have given me. I have all along feared that the Continual Application to Business, in a place and Season so unfavourable to Health would be too much for you, but had begun to flatter myself that either from being more used to the Climate, or from A firmer state of Nerves you would be able to go through this Season. I hope A ride will recover you and my good friend the Secretary. This I hope for sincerely both for my own sake and that of the publick, for I know not how to fill your places. Sure I Am that whoever succeeds must go on the great Theatre under great disadvantages. However I am willing to give you all the relief in my power. You should have rest and relaxation. I would therefore make An Addition to the delegation which might serve till you are recruited. I have mentioned it to Dana who I think I should like for one. I suppose we shall not be able to perswade Major Hawley. I wish we could. The Others you mention I fear either for want of Abilities or determined resolution will not do. I am sorry to hear that Pain is also sick. Why do you fix yourselves down in A place so unhealthy. Is there no Other on the Continent to which you might Adjourn at least for the summer months. I shall Expect you very soon. Our Friend Mr. Gerry Intends to return next week.
     I have no kind of News. Our Attention is turned to New York from which place we Expect something Important very soon. The Spirit of Privateering prevails here, and I think great Numbers will soon be out. The General Court is Prorouged to the last of this month. I hope our Recruits are in the Army at York before now. I have done every thing I can to hurry them. I presume Mrs. Adams will give you A state of your Family by this Post and tell you they are well, and most of them through the small Pox. This distemper has been generally more severe than usual, and Attended with one Circumstance Unusual, and very disagreable the failure of Inoculation in many Instances, and the Uncertainty of it in many Others, by which means many take it in the Natural way. I wish you better Health and every Happiness and am Yours Sincerely
    